Citation Nr: 0631871	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  

When the case was most recently before the Board, in 
November 2004, the Board considered the issue to be whether 
new and material evidence had been presented to reopen the 
claim for entitlement to service connection for a left ear 
hearing loss.  The Board found that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court ordered that the case be 
remanded for compliance with instructions in a joint motion.  
In that motion, it was agreed that the August 1994 rating 
decision had not become final and was still open.  Thus, the 
Board need not consider whether the claim can be reopened, 
but will consider the claim on a de novo basis, considering 
all evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran submitted a medical report 
and opinion and requested that the case be remanded so the 
RO could consider this evidence.  Therefore, the Board is 
precluded from considering that evidence in the first 
instance.  See 38 C.F.R. §§ 19.31, 20.1304 (2006).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
supplemental statement of the case 
(SSOC), and determine whether the 
appellant's claim may now be granted.  
The Board notes that in accordance with 
the recent Court decision, the claim is 
open and the issue is entitlement to 
service connection for a left ear 
hearing loss.  The claim must be 
adjudicated on a de novo basis, 
considering all evidence of record.  If 
the benefit sought on appeal remains 
denied, the appellant and 
representative should be furnished a 
SSOC and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


